Title: Statement by French Officers and Petty Officers of Jones’s Squadron: résumé, 24 November 1779
From: 
To: 


<November 24, 1779, in French: We, the officers and petty officers of the Pallas transferred to the Serapis and of the Vengeance transferred to the Countess of Scarborough certify that Mr. Paul Jones turned over the Serapis to Mr. Cottineau de Kerloguen in a frightful state, more resembling an abandoned ship than one fit for service. First, he left his crew in a mutinous state because they were drunk from the brandy left with them. Cottineau and Mr. Chamillard were able to recall the French volunteers to their duty and with their aid forced the sailors at swordpoint to go aboard the Alliance. It took three days to survey the Serapis but this could not be properly verified because there was no inventory and the ship was in horrible confusion; Cottineau signed a rough one in order to end his dealings with Jones.
The Serapis was so filthy that no one could remain below decks. The holds were in disarray with 150 empty water casks, no bread or liquor, no provisions for holding prisoners, no cables or lines, gun batteries and upper masts unrepaired, tools and small arms broken and scattered about, a third of the running rigging missing, and only a few of the yards intact. The decks were encumbered to a man’s height, lamps broken, no ship’s boats left except for an unusable dinghy, no padlocks on the hatches so everything was open. The volunteers were partly naked, especially the wounded and sick. According to the volunteers, people had been removing vital effects from the ship to the Alliance for the three preceding days.
Upon comparing the missing items to those needed, Cottineau declared the Serapis unseaworthy. In order to save time Cottineau decided to take what he could from the Pallas and order the remainder from Amsterdam.

  We also certify that the mainmast is made from unseasoned wood, lacks iron bands to hold it together, and is poorly supported because the shrouds are too short.>
